Rich, J.
(dissenting). I am not in accord with the decision about to be rendered in this proceeding, and must, therefore, dissent.
It is clear to me that the evidence preponderates in favor of respondent’s innocence, but assuming that I could agree with my learned associates on this vital question of fact, then I could not agree to the action to be taken, because I would regard it as being entirely too severe.
I cannot overlook his good character, the fidelity with which he has represented his clients, and the fact that bis dealings, even with his adversaries, have been honorable.
He is charged with giving one Fabricant money for introducing him to a few persons requiring his assistance.
The respondent tells us that Fabricant had been a student under him in a school of commerce, and after he began practicing on his own account he took Fabricant in his office as a student. It appears that Fabricant devoted himself to respondent’s service for several months without compensation. He tells us that Fabricant brought him business from time to time and it was done without compensation or any request or promise of compensation, and he says that it was because of the services Fabricant had rendered to him that he finally began to pay him twelve dollars a week, and the compensation was subsequently increased to fifteen dollars a week. This salary was for current services and was not intended as a reward for anything but the ordinary services of a typist and clerk, and it *250seems to me that the truth of this statement is clearly shown. Besides, the violations of the Code of Ethics and of our Penal Law in the respects here charged, as well as in commercial cases, have continued despite admonishment by the courts.
There is no Statute of Limitations for this offense. It does not outlaw. When housecleaning commences, the question arises as to just how far and how high this court shall reach.
Respondent has . been punished and humiliated, and, under the circumstances, if I believed him guilty of the practices charged I would feel that a censure by the court was sufficient; but because I do not believe him to be guilty I vote to dismiss the charges against him.
Respondent suspended from the practice of the law for a period of two years.